Execution Copy




AMENDED AND RESTATED
COMMERCIAL METALS COMPANY
EXECUTIVE EMPLOYMENT CONTINUITY AGREEMENT
 
THIS AGREEMENT, dated as of September 1, 2019 (the “Agreement Date”), is made by
and between COMMERCIAL METALS COMPANY (the “Company”), a Delaware corporation,
and PAUL L. LAWRENCE (the “Executive”).


WHEREAS, the Company and the Executive entered into that certain Commercial
Metals Company Executive Employment Continuity Agreement dated April 21, 2016
(the “Original Agreement”); and


WHEREAS, the Company and the Executive now desire to amend and restate the
Original Agreement to make certain changes as provided herein;


NOW THEREFORE, for good and valuable consideration, the receipt and adequacy of
which is hereby acknowledged, the Company and the Executive agree as follows:
 
ARTICLE I
PURPOSE
 
The Original Agreement is hereby Amended and Restated in its entirety as
follows.


The Board of Directors of the Company (the “Board”) has determined that it is in
the best interests of the Company and its shareholders to assure that the
Company will have the continued services of the Executive, despite the
possibility or occurrence of a Change in Control of the Company. The Board
believes that this objective may be achieved by giving key management employees
assurances of financial security in case of a pending or threatened Change in
Control, so that they will not be distracted by personal risks and will continue
to devote their full time and best efforts to the performance of their duties.
The Company and the Executive enter into this Agreement to induce the Executive
to remain an employee of the Company and to continue to devote Executive’s full
energy to the Company’s affairs. This Agreement is not intended to provide the
Executive with any right to continued employment with the Company, except in the
event of a Change in Control of the Company and subject to the provisions of
this Agreement. The effect of this Agreement on other agreements and other
rights of the Executive is explained in Article IX below.
 
ARTICLE II
CERTAIN DEFINITIONS
 
When used in this Agreement, the terms specified below shall have the following
meanings:
 
2.1 “Affiliate” means any corporation or other entity that is directly or
indirectly through one or more intermediaries, controlled by the Company.
 
2.2 “Annual Base Salary” has the meaning set forth in Section 3.2(a).  


2.3 “Annual Cash Incentive Plan” means the cash bonus plan as administered by
the compensation committee of the Company’s board of directors which establishes
the criteria for and amount of annual cash bonus payments for key executives.


- 1 -

--------------------------------------------------------------------------------




 
2.4 “Auditor” has the meaning set forth in Section 6.1.
 
2.5 “Benefit Continuation Period” means the period beginning on the Termination
Date and ending on the second anniversary of the Termination Date.


2.6 “Benefit Restoration Plan” means the Commercial Metals Companies Benefit
Restoration Plan effective September 1, 1995, as amended.


2.7 “Capped Amount” has the meaning set forth in Section 6.1.
 
2.8 “Cash Bonus Opportunity” has the meaning set forth in Section 3.2(b).


2.9 “Cause” has the meaning set forth in Section 4.3.
 
2.10 “Change in Control” means any of the following events:
 
(a) any Person becomes the “beneficial owner” (as defined in Rule 13d-3 or Rule
13d-5 under the Exchange Act), directly or indirectly, of 25% or more of the
combined voting power of the Company’s then outstanding voting securities;
 
(b) the Incumbent Board ceases for any reason to constitute at least the
majority of the Board; provided, however, that any person becoming a director
subsequent to the Agreement Date whose election, or nomination for election by
the Company’s shareholders was approved by a vote of at least 75% of the
directors comprising the Incumbent Board (either by a specific vote or by
approval of the proxy statement of the Company in which such person is named as
a nominee for director, without objection to such nomination) shall be, for
purposes of this subsection (b), considered as though such person were a member
of the Incumbent Board;
 
(c) all or substantially all of the assets of the Company are sold, transferred
or conveyed and the transferee of such assets is not controlled by the Company
(control meaning the ownership of more than 50% of the combined voting power of
such entity’s then outstanding voting securities); or
 
(d) the Company is reorganized, merged or consolidated, and the shareholders of
the Company immediately prior to such reorganization, merger or consolidation
own in the aggregate 50% or less of the outstanding voting securities of the
surviving or resulting corporation or entity from such reorganization, merger or
consolidation.
 
Notwithstanding anything in the foregoing to the contrary, no Change in Control
shall be deemed to have occurred for purposes of this Agreement by virtue of any
transaction (i) which results in the Executive or a group of Persons, which
includes the Executive, acquiring, directly or indirectly, 15% or more of the
combined voting power of the Company’s then outstanding voting securities; or
(ii) which results in the Company, any Affiliate or any profit-sharing plan,
employee stock ownership plan or employee benefit plan of the Company or any
Affiliates (or any trustee of or fiduciary with respect to any such plan acting
in such capacity) acquiring, directly or indirectly, 15% or more of the combined
voting power of the Company’s then outstanding voting securities. For purposes
of this section, the term “Incumbent Board” means the individuals who as of the
Agreement Date


- 2 -

--------------------------------------------------------------------------------




constitute the Board, and the term “Person” means any natural person, firm,
corporation, government, governmental agency, association, trust or partnership.


  2.11 “Change in Control Arrangements” has the meaning set forth in Section
6.1.


2.12 “Change in Control Payment” has the meaning set forth in Section 6.1.


2.13 “Change in Control Date” means the date on which a Change in Control
occurs.
 
2.14 “Code” means the Internal Revenue Code of 1986, as amended.
 
2.15 “Constructive Termination” has the meaning set forth in Section 4.4.
 
2.16 “Disabled” or “Disability” means that the Executive:
 
(a) is unable to engage in any substantial gainful activity by reason of any
medically determinable physical or mental impairment which can be expected to
result in death or can be expected to last for a continuous period of not less
than 12 months, or
 
(b) is, by reason of any medically determinable physical or mental impairment
which can be expected to result in death or can be expected to last for a
continuous period of not less than 12 months, receiving income replacement
benefits for a period of not less than 3 months under an accident and health
plan covering employees of the Company or an Affiliate.
 
2.17 “Disability Effective Date” has the meaning set forth in Section 4.1.
 
2.18 “Employment Period” means the period commencing on the Change in Control
Date and ending on the second anniversary of the Change in Control Date.


2.19 “Equity Incentive Plans” means the Company’s 1996 Long-Term Stock Incentive
Plan, the General Employee Stock Purchase Plan and any other equity incentive
plan approved by the Company following the date of this Agreement which is
intended to provide a financial incentive to employees of the Company based on
the value of or utilizing the Company’s stock whether by means of grants or
awards of incentive stock options, non-qualified stock options, stock
appreciation rights, restricted stock, performance share awards or any other
equity based incentives.


2.20 “Excess Change in Control Payment” means the dollar amount of excise tax
which the Executive would become obligated to pay pursuant to Code Section 4999
as a result of receipt of any payment from the Company in excess of the Capped
Amount.
 
2.21 “Exchange Act” means the Securities Exchange Act of 1934, as amended.  
 
2.22 “Highest Annual Base Salary” means highest annual base salary paid by the
Company or an Affiliate to the Executive for any calendar year during the sixty
(60) consecutive month period immediately preceding the Termination Date. For
purposes of this determination, annual base salary shall be annualized for any
period of less that one complete calendar year.




- 3 -

--------------------------------------------------------------------------------




2.23 “Long-Term Performance Plan” means a cash incentive plan administered by
the compensation committee of the Company’s board of directors which provides
for cash payments to key employees contingent upon the attainment of multi-year
performance goals.


2.24 “Make-Whole Payment” has the meaning set forth in Section 6.4.
 
2.25 “Payment Date” means the 30th day following the Executive’s Termination
Date.
 
2.26 “Performance Period” has the meaning set forth in Section 3.2(b).
 
2.27 “Plans” has the meaning set forth in Section 3.2(c).
 
2.28 “Profit Sharing Plan” means the Commercial Metals Company Profit Sharing
and 401(k) Plan or any successor plan thereto.


2.29 “Short Fall Amount” has the meaning set forth in Section 6.4.
 
2.30 “Qualifying Termination” means a Constructive Termination of the
Executive’s employment pursuant to Section 4.4.
 
2.31 “Termination Date” means the date of termination of the Executive’s
employment; provided, however, that if the Executive’s employment is terminated
by reason of Disability, then the Termination Date shall be the Disability
Effective Date (as defined in Section 4.1).
 
2.32 “Welfare Continuance Benefit” has the meaning set forth in Section 5.1(d).
 
2.33 “Welfare Plans” has the meaning set forth in Section 3.2(d).


ARTICLE III
EMPLOYMENT AFTER A CHANGE IN CONTROL
 
3.1 Employment. The Company hereby agrees to continue the Executive in its
employ during the Employment Period and, unless the Executive provides an
express written consent otherwise, the Executive will have duties and such other
powers that are substantially equivalent to the duties and powers which the
Executive had prior to the Change in Control. Subject to Article IV of this
Agreement, the Executive agrees to remain in the employ of the Company subject
to the terms and conditions hereof and (i) will devote his knowledge, skill and
best efforts on a full-time basis to performing his duties and obligations to
the Company (with the exception of absences on account of illness or vacation in
accordance with the Company’s policies, and civic and charitable commitments not
involving a conflict with the Company’s business), (ii) will comply with the
directions and orders of the Board with respect to the performance of his
duties, and (iii) will comply with the provisions of Article X.
 
3.2 Compensation and Benefits.
 
(a) Base Salary. During the Employment Period, the Executive shall receive an
annual base salary (“Annual Base Salary”), which shall be paid at a monthly rate
at least equal to the highest monthly base salary paid or payable to the
Executive by the Company (including any base salary which has been earned but
deferred by the Executive) in respect of the twelve-


- 4 -

--------------------------------------------------------------------------------




month period immediately preceding the month in which the Change in Control Date
occurs. During the Employment Period, the Annual Base Salary shall be increased
from time to time as substantially consistent with increases in base salary
awarded to other peer executives of the Company. Annual Base Salary shall not be
reduced after any such increase, and the term Annual Base Salary as used in this
Agreement shall refer to Annual Base Salary as so adjusted.
 
(b) Cash Bonus Opportunity. In addition to the Annual Base Salary, during the
Employment Period the Company shall grant or cause to be granted to the
Executive cash bonus opportunities (each a “Cash Bonus Opportunity”) for each
Performance Period which ends or begins during the Employment Period.
“Performance Period” means each period of time designated in accordance with any
cash incentive arrangement which is based upon performance, including the Annual
Cash Incentive Plan and the Long-Term Performance Plan. The Executive’s target
and maximum Cash Bonus Opportunity with respect to any Performance Period shall
not be less than the largest target and maximum established for the Executive
under any Company cash incentive arrangement, including the Annual Cash
Incentive Plan and the Long-Term Performance Plan, as in effect for a
Performance Period immediately preceding the Change in Control Date.
 
(c) Incentive, Savings and Retirement Plans. During the Employment Period, the
Executive shall be entitled to participate in all incentive, savings, deferred
compensation and retirement plans, practices, policies and programs (“Plans”)
applicable generally to other peer executives of the Company, but in no event
shall such Plans provide the Executive with incentives or savings and retirement
benefits which, in each case, are less favorable in the aggregate than the
greater of (i) those provided by the Company for the Executive under such Plans
as in effect at any time during the 90-day period immediately preceding the
Change in Control Date, or (ii) those provided generally at any time after the
Change in Control Date to other peer executives of the Company. The Plans shall
include both tax-qualified retirement plans and nonqualified retirement plans,
and any equity or cash-based incentive plans.
 
(d) Welfare Benefit Plans. During the Employment Period, the Executive and/or
the Executive’s family, as the case may be, shall be eligible for participation
in and shall receive all benefits under welfare benefit plans, practices,
policies and programs that provide benefits including, but not limited to,
medical, prescription, dental, disability, group life, accidental death and
travel accident insurance benefits (“Welfare Plans”), but in no event shall such
Welfare Plans provide the Executive with benefits which are less favorable, in
the aggregate than the greater of (i) those provided by the Company for the
Executive under such Welfare Plans as in effect at any time during the 90-day
period immediately preceding the Change in Control Date, or (ii) those provided
generally at any time after the Change in Control Date to other peer executives
of the Company.
 
(e) Other Employee Benefits. During the Employment Period, the Executive shall
be entitled to other employee benefits and perquisites in accordance with the
most favorable plans, practices, programs and policies of the Company, as in
effect with respect to the Executive at any time during the 90-day period
immediately preceding the Change in Control Date, or if more favorable, as in
effect generally with respect to other peer executives of the Company. These
other employee benefits and perquisites include, but are not limited to,
vacation and use of a Company car.
 


- 5 -

--------------------------------------------------------------------------------




3.3 Affiliates. If immediately prior to the Change in Control Date, the
Executive was on the payroll of and participated in the Plans of an Affiliate of
the Company, the references to the Company contained in Sections 3.1, 3.2 and
the other sections of this Agreement shall be read to refer to the Company and
to such Affiliate, as applicable.
 
3.4 Termination Prior to a Change in Control. Notwithstanding anything in this
Agreement to the contrary, if a Change in Control occurs and the Executive’s
employment with the Company or an Affiliate was terminated by the Company or an
Affiliate prior to the Change in Control Date other than for Cause or
Disability, and if it is reasonably demonstrated by the Executive that such
termination of employment (i) was at the request of a third party who has taken
steps reasonably calculated to effect a Change in Control, or (ii) otherwise
arose in connection with or in anticipation of a Change in Control, then for all
purposes of this Agreement the Executive’s termination of employment shall be
treated as an involuntary termination of the Executive’s employment occurring
immediately after the Change in Control Date, and the Executive shall be
entitled to receive the amounts described in Section 5.1 of this Agreement. In
addition, if the Executive’s employment is terminated by the Company other than
for Cause or Disability within 90 days prior to a Change in Control, such
termination shall conclusively be deemed to have occurred following a Change in
Control.
 
ARTICLE IV
TERMINATION OF EMPLOYMENT
 
4.1 Disability. During the Employment Term, the Company may terminate the
Executive’s employment if the Executive becomes Disabled. The Executive’s
employment shall terminate effective on the 30th day after the Executive’s
receipt of written notice of termination from the Company (the “Disability
Effective Date”).
 
4.2 Death. The Executive’s employment shall terminate automatically upon the
Executive’s death during the Employment Term.
 
4.3 Cause. The Company may terminate the Executive’s employment during the
Employment Period for Cause. For purposes of this Agreement, “Cause” means (a)
material misappropriation with respect to the business or assets of the Company,
(b) persistent refusal or willful failure constituting gross dereliction by the
Executive to substantially perform the Executive’s duties and responsibilities
to the Company, which continues after the Executive receives written notice from
the Company of such refusal or failure and which is not remedied by the
Executive within thirty (30) days following receipt of the Company’s written
notice, (c) conviction of a felony or crime involving fraud, dishonesty or moral
turpitude, or (d) the use of drugs or alcohol that interferes materially with
the Executive’s performance of his duties.
 
4.4 Constructive Termination. The Executive may terminate the Executive’s
employment for Constructive Termination at any time during the Employment
Period. “Constructive Termination” means any material breach of this Agreement
by the Company during the Employment Period, including:
 
(a) the failure to maintain the Executive in the office or position, or in a
substantially equivalent office or position, held by the Executive immediately
prior to the Change in Control Date;
 


- 6 -

--------------------------------------------------------------------------------




(b) a material adverse change in the nature or scope of the Executive’s
position, duties, powers, functions or responsibilities as compared to the
nature or scope of such office, position, duties, powers, functions or
responsibilities immediately prior to the Change in Control Date; provided,
however, that a diminution of the Executive’s duties, functions or
responsibilities attributable solely to the Company ceasing to be a public
company on or after the Change in Control Date shall not alone constitute a
material adverse change;
 
(c) any failure by the Company to provide the Executive with the compensation
and benefits described in Section 3.2, including any reduction of the
Executive’s Annual Base Salary in violation of Section 3.2(a);
 
(d) the failure of any successor to the Company to assume this Agreement; or
 
(e) any requirement by the Company that the Executive relocate more than 50
miles from (i) the Executive’s workplace, or (ii) the principal offices of the
Company (if such offices are the Executive’s workplace), in each case without
the consent of the Executive. Constructive Termination shall be deemed to have
occurred on the date the Company communicates such requirement, either in
writing or otherwise.
 
Notwithstanding the foregoing, an act or omission shall not constitute
Constructive Termination unless (1) the Executive gives written notice to the
Company indicating that the Executive intends to terminate employment under this
Section 4.4; (2) the Executive’s voluntary termination occurs within sixty (60)
days after the Executive knows or reasonably should know of an event described
above, or within sixty (60) days after the last in a series of such events, and
(3) the Company has failed to remedy the event described above, as the case may
be, within thirty (30) days after receiving the Executive’s written notice. If
the Company remedies the event described above, as the case may be, within
thirty (30) days after receiving the Executive’s written notice, the Executive
may not terminate employment under this Section 4.4 on account of the event
specified in the Executive’s notice.
 
ARTICLE V
OBLIGATIONS OF THE COMPANY UPON TERMINATION
 
5.1 If by the Executive for a Qualifying Termination or by the Company Other
Than for Cause or Disability. If, during the Employment Period, the Company
shall terminate the Executive’s employment other than for Cause or Disability,
or if the Executive shall terminate employment for a Qualifying Termination, the
Company’s obligations to the Executive shall be as follows:
 
(a) The Company shall pay to the Executive by no later than the Payment Date a
lump sum cash payment equal to the sum of the following amounts:
 
(i) the Annual Base Salary and all earned but not used paid vacation time
through the Termination Date;
 
(ii) all amounts previously deferred by the Executive under any nonqualified
deferred compensation plan sponsored by the Company or its Affiliates (together
with any accrued earnings thereon) which have not yet been paid and which
otherwise would be payable under the terms of such nonqualified deferred
compensation plan on account of the Executive’s termination of employment,
unless payment of such amounts would


- 7 -

--------------------------------------------------------------------------------




constitute an invalid acceleration of the time or schedule of a payment under
Code Section 409A; and
 
(iii) all amounts payable to the Executive under the terms of the Annual Cash
Incentive Plan and Long-Term Performance Plan to the extent that such amounts
have not yet been paid, unless payment of such amounts would constitute an
invalid acceleration of the time or schedule of a payment under Code Section
409A.
 
(b) The Company shall pay to the Executive by no later than the Payment Date a
lump sum cash payment equal to four (4) times the Executive’s Highest Annual
Base Salary.
 
(c) On the Termination Date, the Executive shall become fully vested in any and
all stock incentive awards granted to the Executive pursuant to any Plan or
otherwise which have not become exercisable as of the Termination Date. On the
Termination Date, all stock options (including options vested as of the Change
in Control Date) shall remain exercisable until the last date on which the
option was scheduled to expire, without regard to whether termination of the
Executive’s employment would have provided for a shorter exercise period
following such termination of employment; provided, however, that the exercise
period of an option shall be extended only to the latest date on which it may be
exercised without subjecting such option to the provisions of Code Section 409A
or resulting in treatment of the option as a new grant on the date of extension.
All forfeiture conditions that as of the Termination Date are applicable to any
restricted stock, restricted stock units, stock appreciation rights, performance
grants or other incentive awards granted to the Executive by the Company
pursuant to any Plan or otherwise shall lapse immediately.
 
(d) During the Benefit Continuation Period, the Executive and his dependents
will continue to be covered by all Welfare Plans in which he or his dependents
were participating immediately prior to the Termination Date (the “Welfare
Continuance Benefit”). The Company shall pay all the COBRA premium cost
otherwise due from Executive for continued participation of the Executive and
dependents in the Company’s medical welfare benefit plan. The Company shall pay
all or that portion of the premium costs of the Welfare Continuance Benefit for
the Executive and dependents under Welfare Plans other than the Company’s
medical welfare benefit plan on the same basis as applicable under such Welfare
Plans immediately preceding the Termination Date, and the Executive will pay
additional premium costs (if any) as applicable immediately preceding the
Termination Date. In determining the level of benefits to which the Executive is
entitled under any of the Welfare Plans, the Executive shall be deemed to be
paid during the Benefit Continuation Period annual compensation no less than the
Annual Base Salary in effect prior to the Termination Date. If participation or
continued participation under any one or more of the Welfare Plans included in
the Welfare Continuance Benefit is not possible under the terms of the Welfare
Plan or any provision of law or if such participation or continued participation
would create an adverse tax consequence for the Executive or the Company due to
such participation, the Company will provide substantially identical benefits
directly or through one or more insurance arrangements. The Welfare Continuance
Benefit as to a Welfare Plan will cease if and when the Executive has obtained
coverage under one or more welfare benefit plans of a subsequent employer and
such plan provides coverage to the Executive and his dependents of the same type
as provided under such Welfare Plan.
 


- 8 -

--------------------------------------------------------------------------------




(e) To the extent that the Executive would not otherwise be entitled to receive
an allocation of Employer Contribution under the Profit Sharing Plan or Benefit
Restoration Plan for the Plan Year in which the Termination Date occurs and for
the Plan Years including all or a portion of the Benefit Continuation Period,
the Company shall pay to the Executive on the Payment Date a lump sum cash
payment equal to the equivalent of the Employer Contribution that the Company
would have allocated to the Executive’s account in each of the Profit Sharing
Plan and Benefit Restoration Plan as if the Executive had satisfied all
requirements under the Profit Sharing Plan and Benefit Restoration Plan to be
eligible to receive an allocation of the Employer Contribution for the Plan Year
in which the Termination Date occurs, and each Plan Year or pro-rata portion
thereof during the Benefit Continuation Period. For purposes of calculating this
payment:
 
(i) the eligible compensation of the Executive shall be deemed to be an amount
equal to the greatest of (i) twice the Executive’s Highest Annual Base Salary,
(ii) the eligible compensation used to calculate the Employer Contribution to
the Executive’s account for the last Plan Year prior to the Plan Year in which
the Termination Date occurs or (iii) the eligible compensation earned by the
Executive during the Plan Year to the Termination Date including the amounts
described in Section 5.1 (a) (b) and (c); and
 
(ii) the Executive shall be deemed to have deferred the maximum amount of
compensation permitted by law or terms of the plan which would result in a
credit to the Executive’s account of the maximum amount of Employer Contribution
in both the Profit Sharing Plan and Benefit Restoration Plan of the maximum
Employer Contribution; and


(iii) the Employer Contribution calculated as a percentage of the eligible
compensation shall be deemed to be the greater of the Employer Contribution for
the last Plan Year prior to the Plan Year in which the Termination Date occurs
or the average of the Employer Contribution for the last five Plan Years.
 
Capitalized terms contained in this subsection which are not otherwise defined
in this Agreement shall have the meaning assigned to such terms under the Profit
Sharing Plan or Benefit Restoration Plan.
 
5.2 If by the Company for Cause, Disability or Death or if by the Executive for
Other than for a Qualifying Termination. If, during the Employment Period, the
Company terminates the Executive’s employment for Cause, Disability or the death
of the Executive or, in the event the Executive terminates employment for any
reason other than for a Qualifying Termination, this Agreement shall terminate
without further obligation by the Company to the Executive, other than:
 
(a) the obligation to immediately pay the Executive the amounts described in
Section 5.1(a), and
 
(b) the obligation, to the extent required by law or regulation or pursuant to
the terms of the Plans, to provide benefits under the terms of any of the Plans,
Welfare Plans and other employee benefit programs in which the Executive was
participating immediately prior to the Termination Date, pursuant to Sections
3.2(c) through (e).
 


- 9 -

--------------------------------------------------------------------------------




ARTICLE VI
TAX MATTERS
 
6.1 Excise Tax Determination. If any benefit, payment or distribution by the
Company or an Affiliate to or for the benefit of the Executive or his legal
representatives and dependents, whether payable or distributable pursuant to the
terms of this Agreement or pursuant to any other plan, agreement, program or
arrangement including, but not limited to, the Annual Cash Incentive Plan,
Long–Term Performance Plan, Benefit Restoration Plan, or Equity Incentive Plans
(collectively “Change in Control Arrangements”) would be subject to the excise
tax imposed on the Executive under Code Section 4999 on “excess parachute
payments” (all of such benefits, payments or distributions, whether or not
subject to the excise tax, in aggregate, the “Change in Control Payment”), the
Company shall, within twenty (20) days of the Termination Date, provide the
Executive with a written notice and explanation of such determination. The
notice shall include (i) a calculation computing the amount of the excise tax to
be owed by the Executive upon receipt of the Change in Control Payment,
detailing (a) the total amount of cash to be paid and the amount of such cash
subject to the excise tax, (b) the amount of and assumptions used to determine
the value of all non-cash benefits to be provided and such non-cash benefits
subject to the excise tax , (c) the Executive’s base amount of total taxable
compensation used in the calculation, and (d) the total amount subject to the
excise tax, (ii) a calculation of the maximum amount of the Change in Control
Payment that could be paid by the Company to the Executive without the
imposition of the excise tax (the “Capped Amount”), and (iii) calculations
showing whether the Executive would receive a larger amount, on an after-tax
basis (assuming, for United States taxpayers, payment by the Executive of the
Code Section 4999 excise tax and on the portion in excess of the Capped Amount
payment of taxes based on the following: (A) the highest marginal federal
personal income tax rate, (B) the highest marginal state and local income tax
rates for the state in which the Executive is domiciled, and (C) the hospital
insurance tax rate under Code Section 311 (b)), if the Company were to pay the
Executive (a) the Capped Amount or (b) the Change in Control Payment. The
Company shall pay to the Executive on the Payment Date the Capped Amount or the
Change in Control Payment, whichever is determined to result in the larger
amount as calculated pursuant to clause (iii) of the preceding sentence.


The computations and explanation required under this subsection will be made by
the accounting firm which was serving as the Company’s independent auditor as of
the Termination Date, or if that firm is not available to perform the
computation, the computation shall be performed by a tax counsel or nationally
recognized accounting firm selected by mutual consent of the Company and the
Executive (the “Auditor”). The fees and expenses of the Auditor will be paid
solely by the Company. The computations and valuations required under this
section will be performed in a manner consistent with the requirements of Code
Sections 280G and 4999, as in effect at the time the computations and valuations
are performed.
 
6.2 Funding for Certain Payments. Without affecting its obligations to or the
rights of the Executive under this Agreement, the Company shall, as soon as
possible following the Change in Control but in no event later than thirty (30)
days following the Change in Control Date, establish an irrevocable grantor
trust within the meaning of Code Sections 671 through 679 for amounts payable
under this Agreement (if such a trust has not previously been established), and
shall irrevocably deposit funds with the trustee of such trust of an amount
equal to the total cash payments to which the Executive would be entitled under
Article V of the Agreement if the Executive had a Qualifying Termination on the
Change in Control Date, without regard to whether the Executive actually had a
Qualifying Termination on that date. The funds deposited with the trustee of
such trust and the earnings thereon will be dedicated to the payment of the cash
amounts payable under


- 10 -

--------------------------------------------------------------------------------




the Agreement, but shall remain subject to the claims of the general creditors
of the Company. The expenses of establishing and maintaining such trust shall be
paid solely by the Company. When the Executive or the Executive’s survivors
become eligible for payments under this Agreement, such payments will be paid
out of the trust fund. If the amounts credited to the trust fund for the benefit
of the Executive are not sufficient to satisfy the total amounts payable to the
Executive or the Executive’s survivors under this Agreement, the additional
amounts necessary to satisfy such payments shall be paid directly by the Company
from its general assets. In lieu of establishing an irrevocable grantor trust as
described above, the Company may establish an alternative funding arrangement
mutually acceptable to the Company and the Executive to fund the amounts payable
under this Agreement. Once the total cash payments to which the Executive would
be entitled under Article V of this Agreement have been paid from the trust, any
remaining funds shall be returned to the Company.
 
6.3 Compliance with Tax Rules for Nonqualified Deferred Compensation Plans.
Notwithstanding any provision of this Agreement to the contrary, and to the
extent required by Code Section 409A, payments or provision of benefits to the
Executive under this Agreement shall be delayed for six (6) months following the
Termination Date. To the extent permitted under Code Section 409A, if the
Executive shall be entitled to a payment pursuant to this Agreement prior to the
date at which a payment is permitted under Code Section 409A to be made to the
Executive solely because of the Code Section 409A six (6) month delay in payment
rule for key employees, the Executive shall be entitled to payment by the
Company of the applicable employee portion of the applicable withholding taxes
due on such payment, if any. Such a payment by the Company of withholding taxes
shall reduce the amount otherwise payable to the Executive under this Agreement.
To the extent permitted under Code section 409A, if benefits otherwise to be
provided to the Executive, such as for example, certain of the benefits provided
for in Section 5.1(d), are delayed because of the Code Section 409A six (6)
month delay in payment rule for key employees, in order for the Company to
provide those benefits during such six-month period, the Executive shall pay the
full cost of those benefits for such six-month period. On the first day of the
seventh month following the Termination Date, in addition to the Company
commencing the provision of those benefits in accordance with the terms of this
Agreement, the Company shall pay to the Executive, in a lump sum, the total
amount the Executive paid for those benefits during such first six-month period.


  6.4 Company Obligation to Executive With Regard to Tax Information. If the
computations and valuations required to be provided by the Company to the
Executive pursuant to Section 6.01 are on audit challenged by the Internal
Revenue Service as having been performed in a manner inconsistent with the
requirements of Code Sections 280G and 4999 or if Code Section 409A is
determined to apply to all or any part of the payments to which the Executive or
his survivors may be entitled under this Agreement and as a result of such audit
or determination, (i) the amount of cash and the benefits provided for in
Section 6.1 remaining to the Executive after completion of such audit or
determination is less than (ii) the amount of cash and the benefits which were
paid or provided to the Executive on the basis of the calculations provided for
in Section 6.1 (the difference between (i) and (ii) plus any legal or accounting
fees or expenses incurred by the Executive arising from the audit being referred
to as the “Short Fall Amount”), then the Executive shall be entitled to receive
an additional payment (a “Make-Whole Payment”) in an amount such that after
payment by the Executive of all taxes (including additional excise taxes under
said Code Section 4999 and any interest, and penalties imposed with respect to
any taxes) imposed upon the Make-Whole Payment, the Executive retains an amount
of the Make-Whole Payment equal to the Short Fall Amount. The


- 11 -

--------------------------------------------------------------------------------




Company shall pay the Make-Whole Payment to the Executive in a lump sum cash
payment within ten (10) days of the completion of such audit or determination.
 
ARTICLE VII
EXPENSES AND INTEREST
 
7.1 Legal Fees and Other Expenses. The Company agrees to pay promptly as
incurred, to the full extent permitted by law, all legal fees and expenses which
the Executive may reasonably incur as a result of any action or proceeding by
the Company, the Executive or others concerning the validity or enforceability
of, or liability under, any provision of this Agreement or any guarantee of
performance thereof (including as a result of any action or proceeding by the
Executive concerning the amount of any payment pursuant to this Agreement). The
Company shall be obligated to pay such legal fees and expenses regardless of the
outcome of the action or proceeding, unless a court of competent jurisdiction
determines that the Executive acted in bad faith in initiating the action or
proceeding.
 
7.2 Interest. If the Company does not pay any amount due to the Executive under
this Agreement within three days after such amount became due and owing,
including but not limited to any legal fees or expenses, interest shall accrue
on such amount from the date it became due and owing until the date of payment
at an annual rate equal to 200 basis points above the prime commercial lending
rate published in The Wall Street Journal in effect from time to time during the
period of such nonpayment.


ARTICLE VIII
NO SET-OFF OR MITIGATION
 
8.1 No Set-off by Company. The Executive’s right to receive when due the
payments and other benefits provided for under this Agreement is absolute,
unconditional and subject to no set-off, counterclaim or legal or equitable
defense. Any claim which the Company may have against the Executive, whether for
a breach of this Agreement or otherwise, shall be brought in a separate action
or proceeding and not as part of any action or proceeding brought by the
Executive to enforce any rights against the Company under this Agreement.
 
8.2 No Mitigation. The Executive shall not have any duty to mitigate the amounts
payable by the Company under this Agreement by seeking new employment following
termination. Except as specifically provided in this Agreement, all amounts
payable pursuant to this Agreement shall be paid without reduction regardless of
any amounts of salary, compensation or other amounts which may be paid or
payable to the Executive as the result of the Executive’s employment with
another employer.
 
ARTICLE IX
NON-EXCLUSIVITY OF RIGHTS
 
9.1 Waiver of Other Severance Rights. To the extent that payments are made to
the Executive pursuant to Section 5.1 of this Agreement, the Executive hereby
waives the right to receive severance benefits under any plan or agreement
(including an offer of employment or employment contract) of the Company or its
Affiliates which provides for severance benefits. However, no waiver of
severance benefits under another plan or agreement shall take effect pursuant to
this Agreement until the Change in Control Date.


- 12 -

--------------------------------------------------------------------------------




 
9.2 Other Rights. This Agreement shall not prevent or limit the Executive’s
continuing or future participation in any Plans, Welfare Plans, or other
benefit, bonus, incentive or other plans provided by the Company or any of its
Affiliates and for which the Executive may qualify, nor shall this Agreement
limit or otherwise affect such rights as the Executive may have under any other
agreements with the Company or any of its Affiliates. Amounts which are vested
benefits or which the Executive is otherwise entitled to receive under the terms
of any plan or program of the Company or any of its Affiliates and any other
payment or benefit required by law at or after the Termination Date shall be
payable in accordance with such plan, program or applicable law except as
expressly modified by this Agreement.
 
ARTICLE X
OBLIGATIONS OF THE EXECUTIVE
 
10.1 Confidentiality. The Company has provided and will provide the Executive
with secret or confidential information, knowledge or data relating to the
Company or any of its Affiliates and their respective businesses. The Executive
will hold in a fiduciary capacity for the benefit of the Company all secret or
confidential information, knowledge or data relating to the Company or any of
its Affiliates and their respective businesses, which will have been obtained by
the Executive during the Executive’s employment by the Company or any Affiliate
and which will not be or become public knowledge (other than by acts by the
Executive or representatives of the Executive in violation of this Agreement).
After termination of the Executive’s employment with the Company, the Executive
will not, without the prior written consent of the Company or except as may
otherwise be required by law or legal process, communicate or divulge any such
information, knowledge or data to anyone other than the Company and those
designated by it.
 
10.2 Non-Competition and Non-Solicitation. The Executive agrees that for a
period of one (1) year after the Termination Date, the Executive (i) will not
directly or indirectly compete with the business as conducted by the Company or
any of its Affiliates on the Termination Date within one hundred (100) miles of
any office or facility of the Company or any of its Affiliates, (ii) will not
hire or otherwise employ or retain, or knowingly permit (to the extent
reasonably within the Executive’s control) any other entity or business which
employs the Executive or in which the Executive has any ownership interest or is
otherwise involved to hire or otherwise employ or retain, any person who was
employed by the Company or any of its Affiliates as of the Termination Date, and
(iii) will not solicit or in any manner attempt to influence or induce any
customer of the Company or any of its Affiliates to transact any business with
any Person that competes with the business as conducted by the Company or any of
its Affiliates as of the Termination Date.
 
10.3 Enforcement. In the event of a breach or threatened breach of this Article
X, the Executive agrees that the Company will be entitled to injunctive relief
in a court of appropriate jurisdiction to remedy any such breach or threatened
breach, and the Executive acknowledges that damages would be inadequate and
insufficient. If the Company obtains a judicial determination that the Executive
has breached the terms of this Article X, all rights of the Executive under this
Agreement will terminate.


10.4 Reformation. If any court holds that any of the covenants contained in this
Article X shall be effective in any particular area or jurisdiction only if such
covenant is modified to limit its duration or scope or in any other manner, the
court shall have such authority to so reform the covenant, and the parties
hereto shall consider such covenant to be modified with respect to that
particular area or


- 13 -

--------------------------------------------------------------------------------




jurisdiction so as to comply with the order of such court and, as to all other
jurisdictions, the covenants contained herein shall remain in full force and
effect as originally written. If any court holds that any of the covenants
contained in this Article X is void or otherwise unenforceable in any particular
area or jurisdiction, the Company may consider such covenant to be amended and
modified so as to eliminate therefrom the particular area or jurisdiction as to
which such covenant is so held void or otherwise unenforceable, and, as to all
other areas and jurisdictions covered hereunder, the covenants contained herein
shall remain in full force and effect as originally written.


ARTICLE XI
MISCELLANEOUS
 
11.1 No Assignment of Benefit. No interest of the Executive or any beneficiary
under this Agreement, or any right to receive any payment or distribution
hereunder, will be subject in any manner to sale, transfer, assignment, pledge,
attachment, garnishment, or other alienation or encumbrance of any kind, nor may
such interest or right to receive a payment or distribution be taken,
voluntarily or involuntarily, for the satisfaction of the obligations or debts
of, or other claims against, the Executive or Beneficiary, including claims for
alimony, support, separate maintenance, and claims in bankruptcy proceedings.
 
11.2 Rights Under the Agreement. The right to receive benefits under the
Agreement will not give the Executive any proprietary interest in the Company,
its Affiliates or any of the assets of the Company or its Affiliates. Except to
the extent otherwise provided in Section 6.2 of this Agreement or under the
terms of the Plans or Welfare Plans, amounts payable under the Agreement will be
paid from the general assets of the Company. The Executive will for purposes of
this Agreement be a general creditor of the Company.
 
11.3 Applicable Law. This Agreement will be construed and interpreted pursuant
to the laws of the State of Texas, without reference to its conflict of laws
rules.
 
11.4 No Employment Contract. Nothing contained in this Agreement will be
construed to be an employment contract between the Executive and the Company
prior to a Change in Control Date.
 
11.5 Severability. In the event any provision of this Agreement is held illegal
or invalid, the remaining provisions of this Agreement will not be affected
thereby.
 
11.6 Successors. The Agreement will be binding upon and inure to the benefit of
the Company, the Executive and their respective heirs, representatives and
successors. The Company will require any successor (whether direct or indirect,
by purchase, merger, consolidation or otherwise) to all or substantially all of
the business and/or assets of the Company to assume expressly and agree to
perform this Agreement in the same manner and to the same extent that the
Company would be required to perform it if no such succession had taken place.
As used in this Agreement, the term “Company” means the Company as hereinbefore
defined and any successor to its business and/or assets which assumes and agrees
to perform this Agreement by operation of law, or otherwise.
 
11.7 Amendment; Waiver. No provision of this Agreement may be modified, waived
or discharged unless such waiver, modification or discharge is agreed to in
writing and the writing is signed by the Executive and the Company. A waiver of
any breach of or compliance with any provision or condition of this Agreement is
not a waiver of similar or dissimilar provisions or conditions. This Agreement
may be executed in one or more counterparts, all of which will be


- 14 -

--------------------------------------------------------------------------------




considered one and the same agreement. Notwithstanding any other provisions of
this Agreement to the contrary, the parties agree that they will in good faith
amend this Agreement in any manner reasonably necessary to comply with Code
Section 409A, and the parties further agree that any provisions of this
Agreement that shall violate the requirements of Code Section 409A shall be of
no force and effect after such amendment.
 
11.8 Notices. All notices and other communications hereunder will be in writing
and will be given by hand delivery acknowledged in writing by the recipient
personally, or given by first-class mail, registered or certified, with return
receipt requested, postage prepaid, and shall be deemed to have been duly given
three days after mailing or immediately upon duly acknowledged hand delivery, as
applicable, to the respective persons named below:
 
 
 
 
 
 
 
 
 
 
If to the Company:
 
Commercial Metals Company
 
 
 
 
 
 
P.O. Box 1046
 
 
 
 
 
 
Dallas, Texas 75221
 
 
 
 
 
 
Attn: General Counsel
Fax: 214-689-4326
 
 
 
 




 
 
 
If to the Executive:
 
Paul J. Lawrence
1340 Highland Road
Dallas, Texas 75218
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 



or to such other address as either party will have furnished to the other in
writing in accordance herewith.
 
11.9 Tax Withholding. The Company shall withhold from any amounts payable under
this Agreement any federal, state or local taxes that are required to be
withheld pursuant to any applicable law or regulation.




[Signature Page to Follow]


- 15 -

--------------------------------------------------------------------------------






IN WITNESS WHEREOF, the Executive and the Company have executed this Agreement
as of the date first above written.
 
 
 
 
COMMERCIAL METALS COMPANY






 
By:  /s/ Barbara R. Smith________________
 
 
   Barbara R. Smith
Chairman, Chief Executive Officer and President


 
 
   
 
 




EXECUTIVE
 
 


 /s/ Paul J. Lawrence____________________
Paul J. Lawrence
 
 





- 16 -